United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 25, 2006

                                                         Charles R. Fulbruge III
                           No. 04-41688                          Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BARBARITA PEREZ REYES,

                                    Defendant-Appellant.
                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (1:97-CR-81-2)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Barbarita

Perez Reyes on appeal from the revocation of her probation has

moved for leave to withdraw and has filed a brief as is required

by Anders v. California, 386 U.S. 738 (1967).     Reyes has not

responded to counsel’s motion.

     Our review of the brief filed by counsel and of the record

discloses no nonfrivolous issue for appeal.     Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2